Citation Nr: 0807123	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/veteran


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In November 2005, the veteran requested a personal hearing 
before a Veterans Law Judge.  The requested hearing was 
scheduled and held in Lincoln in July 2006.  Unfortunately, a 
transcript of the hearing was not able to be obtained.  As 
such, the veteran was offered another hearing.  In January 
2008, the veteran requested that a hearing be scheduled at 
the Lincoln RO before a Veterans Law Judge.  As such, this 
matter will be remanded to process the veteran's hearing 
request.

Accordingly, the case is REMANDED for the following action:

Schedule the requested Board hearing to 
be held at the Lincoln RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



